Citation Nr: 0015598	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to waiver of a duplication fee in the amount of 
$384.00 charged for copies of the records in the claims 
folders.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from RO decisions that, in part, denied service connection 
for a left ankle disability .  In March 1992, October 1995, 
and April 1998 the Board remanded the case to the RO for 
additional development.  By April 1998, the only remaining 
issue was service connection for a left ankle disability.

In 1998, the RO denied the veteran's request for a waiver of 
a duplication fee in the amount of $384.00 charged for copies 
of the records in the claims folders and he appealed this 
determination in 1999.  

In the April 1998 remand, having received a timely request 
from the veteran, the Board notified the RO to schedule him 
for a hearing before a hearing officer.  The RO scheduled the 
veteran for such a hearing on August 25, 1998.  In August 
1998, the veteran canceled the hearing and requested the 
scheduling of another hearing after September 1, 1998.  The 
RO scheduled him for another hearing on September 21, 1998.  
In September 1998, the veteran canceled this hearing and 
requested postponement without prejudice for various reasons.  
In correspondence dated in June 1999, the representative 
notified the RO that the veteran did not want a hearing at 
the RO or at the Board.


FINDINGS OF FACT

1.  The issue on appeal is a matter within the purview of 
38 C.F.R. §§ 1.501 through 1.526.

2.  On March 20, 2000, prior to the promulgation of a 
decision in the appeal, the Board received a request from the 
appellant to withdraw, in effect, all issues other than 
waiver of the duplication fee.


CONCLUSIONS OF LAW

1.  Because authority to make appellate decisions on matters 
within the purview of 38 C.F.R. §§ 1.501 through 1.526 is 
delegated to the VA General Counsel and Deputy General 
Counsel, the Board has no jurisdiction to adjudicate the 
claim for waiver of a duplication fee in the amount of 
$384.00 charged for copies of the records in the veteran's 
claims folders.  38 U.S.C.A. §§ 5701, 5702, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.527 (1999).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Waiver of Duplication Fee for Copies of the Claims 
Folders

The salient procedural history of the veteran's claim for a 
waiver of a duplication fee in the amount of $384.00 charged 
for copies of the records in his claims folders may be 
briefly summarized.  In June 1992, the RO furnished the 
veteran a complete copy of the records in his claims folders.  
In September 1993, he was furnished copies of records 
accumulated in his claims folders since June 1992.  In July 
1998 and October 1998, the veteran was furnished copies of 
records accumulated in his claims folders since September 
1993.  In October 1998, after receiving an application from 
the veteran's representative for a complete copy of the 
records in his claims folders and the purpose for the records 
with a request for waiver of the duplication fee, the RO 
notified the representative that the veteran had been 
provided with a complete copy of the records in his claims 
folders and denied his request for waiver of a fee with 
regard to the furnishing of another complete copy of these 
records.  In February 1999, the amount of $384.00 was 
received from the veteran, under protest, for a complete copy 
of the records in his claims folders.  The complete copy of 
these records was sent to his attorney in February 1999.  The 
veteran has appealed the RO's refusal to waive the 
duplication fee.

The Secretary shall make disclosure of all files, records, 
and reports, etc., pertaining to a claim, to the claimant or 
authorized representative.  38 U.S.C.A. § 5701(b)(1).  The 
Secretary may establish a schedule of fees for copies of such 
records.  38 U.S.C.A. § 5702(b).  The schedule of fees 
established by the Secretary is found at 38 C.F.R. 
§ 1.526(i)(1).  When VA benefit records are requested by a VA 
beneficiary or applicant for VA benefits, the duplication fee 
for one complete set of such records will be waived.  
38 C.F.R. § 1.526(i)(2) (1999).  Administrative review of 
questions arising under this regulation is addressed in 
38 C.F.R. § 1.527 (1999):

(a)  Any person may, in the event of a 
denial of his or her request to inspect 
or obtain information from or copies of 
records within the purview of §§ 1.501 
through 1.526, appeal such denial.  Such 
appeal, stating the circumstances of the 
denial, should be addressed, as 
appropriate, to the field facility, 
administration, or staff office head. 

(b)  A denial action not reversed by a 
field facility, administration, or staff 
office head on appeal, will be referred 
through normal channels to the General 
Counsel. 

(c)  The final agency decision in such 
appeals will be made by the General 
Counsel or the Deputy General Counsel. 

The delegation in subsection (c) to the General Counsel or 
Deputy General Counsel was explained in 55 Fed. Reg. 21545 
(May 25, 1990):

The Department of Veterans Affairs is 
amending its information law regulations 
to delegate authority to the General 
Counsel and the Deputy General Counsel to 
make final Departmental decisions on 
appeals under 5 U.S.C. 552 (The Freedom 
of Information Act), 5 U.S.C. 552a (The 
Privacy Act of 1974), 38 U.S.C. 3301, and 
38 U.S.C. 3305.  The Office of the 
General Counsel has been extensively 
involved in the preparation of final 
Departmental decisions on appeals under 
these authorities since the decisions 
require legal analysis.  This new 
delegation of authority should allow the 
Department to be more responsive to the 
public. 

Only the Board makes final decisions with respect to its 
jurisdiction, subject to review by courts of competent 
jurisdiction.  38 C.F.R. § 20.101(c).  In its decisions, the 
Board is bound by applicable statutes, VA regulations, and 
precedent opinions of VA's General Counsel.  38 C.F.R. 
§ 20.101(a).  VA regulations delegate authority to the 
General Counsel and the Deputy General Counsel to make final 
VA decisions on appeals within the purview of 38 C.F.R. 
§§ 1.501 through 1.526.  38 C.F.R. § 1.527.  This is such an 
appeal.  Hence, the Board by regulation has no jurisdiction 
over the waiver of a duplication fee in the amount of $384.00 
charged for copies of the records in the claims folders, and 
this appeal is dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104.

Because the Board lacks jurisdiction, any response to the 
arguments set forth in the January 1999 notice of 
disagreement would be inappropriate.


II.  Withdrawal of Remaining Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

On March 20, 2000, the Board received a letter from the 
veteran requesting "indefinite postponement" of his claims 
"without prejudice to me."  Submitted with this letter were 
statements from his attending psychiatrist and a VA social 
worker, to the effect that the veteran was in such a state 
that he was unable to represent himself or to locate 
representation, and requesting an indefinite postponement.  
The veteran specified, however, that he wished to proceed 
with the claim for waiver of the $384.00 duplication fee he 
had been charged.

An April 12, 2000, letter from the veteran's attorney 
requests that "the claim for entitlement to an earlier 
effective date for service connection for a nervous disorder 
be withdrawn."  

While the regulations provide for an extension of time to 
file a substantive appeal, 38 C.F.R. § 20.303 (1999), there 
is no provision for postponement of Board action on an 
otherwise perfected appeal.  Nor is this an instance 
involving submission of new evidence, a request for a 
hearing, or a change in representation.  See 38 C.F.R. 
§ 20.1304 (1999).  The veteran clearly does not want a Board 
decision on any issue other than the fee waiver issue, and 
the only way to effectuate this is to deem the appeal 
withdrawn on the issue of service connection for a left ankle 
disability and any other issues.  The veteran will thus avoid 
the consequences of an adverse Board decision on any non-
waiver issues.  (By this the Board intimates no opinion as to 
the merits of any outstanding issue.)  

The appellant has withdrawn this appeal as to any issues 
other than fee waiver and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
such issues and the appeal is dismissed, in part, without 
prejudice.





ORDER

The appeal for waiver of a duplication fee in the amount of 
$384.00 charged for copies of the records in the claims 
folders is dismissed for lack of jurisdiction.

The appeal as to all remaining issues is dismissed as 
withdrawn.



		
	J. E. Day
	Member, Board of Veterans' Appeals







 

